— Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered December 14, 1984, convicting him of attempted burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, his guilt was established beyond a reasonable doubt through the testimony of his accomplice and the independently sufficient testimony of a State Trooper (see, People v Contes, 60 NY2d 620). Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.